Citation Nr: 1500703	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 10, 2014, and in excess of 10 percent disabling, thereafter, for service-connected gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial compensable rating prior to November 10, 2014, and in excess of 10 percent disabling, thereafter, for left knee anterior cruciate ligament tear status post reconstruction (left knee disability).

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to July 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in May 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a November 2014 supplemental statement of the case and November 2014 rating decision.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In the November 2014 rating decision, the RO granted a 10 percent evaluation for the GERD disability and a 10 percent rating for the left knee disability, effective November 10, 2014.  Although the RO granted higher ratings for those disabilities, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  For the initial rating period prior to November 10, 2014, the Veteran's GERD disability has been manifested by infrequent episodes of epigastric distress, reflux, substernal pain, and sleep disturbance caused by esophageal reflux.  

2.  For the entire initial rating period on appeal, the Veteran's GERD disability has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain productive of considerable impairment of health.

3.  For the initial rating period prior to November 10, 2014, the Veteran's left knee disability has been manifested by painful motion and noncompensable limitation of motion.

4.  For the initial rating period beginning November 10, 2014, the Veteran's left knee disability has been manifested by osteoarthritis, range of motion exceeding 30 degrees and extension to five degrees, no lateral instability, and without frequent episodes of locking, pain, and effusion.

5.  For the entire initial rating period on appeal, the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates forward flexion greater than 30 degrees, but not greater than 60 degrees.

6.  For the entire initial rating period on appeal, the Veteran's cervical spine disability is not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  



CONCLUSIONS OF LAW

1.  For the initial rating period prior to November 10, 2014, the criteria for a 10 percent rating, but no higher, for the GERD disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2014). 

2.  For the initial rating period beginning November 10, 2014, the criteria for a rating in excess of 10 percent rating for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2014). 

3.  For the initial rating period prior to November 10, 2014, the criteria for a 10 percent rating, but no higher, for the left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014). 

4.  For the initial rating period beginning November 10, 2014, the criteria for a rating in excess of 10 percent rating for the left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014). 

5.  For the entire initial rating period on appeal, the criteria for a 20 percent rating, but no higher, for the lumbar spine strain disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).

6.  For the entire initial rating period on appeal, the criteria for a rating in excess of 10 percent for the cervical spine strain disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the disabilities on appeal, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating);  
38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements. 

The Veteran was afforded VA examinations in October 2009 and November 2014. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  For the reasons discussed in detail below, the Board finds that in combination, the VA examinations are adequate for ratings purposes of the issues on appeal.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the VA examiner addressed the functional impact of the disability upon ordinary conditions of daily life and work. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Rating for GERD Disability

The Veteran contends that his service-connected GERD disability is worse than the current evaluations contemplate and asserts that higher disability ratings are warranted.  The Veteran has stated that he experiences symptoms of pyrosis (heartburn), sleep disturbance, substernal pain, and requires the use of medications to minimize these symptoms. 

In the February 2010 rating decision on appeal, service connection for GERD was granted and an initial, noncompensable (zero percent) disability rating was assigned, effective July 31, 2009, the day after the Veteran's separation from service.  The Veteran submitted a Notice of Disagreement with the initial rating assigned, contending that the severity of the GERD symptoms warranted a higher initial rating.  In a November 2014 rating decision, the RO granted a higher initial disability rating of 10 percent for the period (or "stage") of rating starting November 10, 2014, which was the date of the VA examination.  Accordingly, the Board will consider whether a compensable rating for the GERD disability is warranted for the rating period prior to November 10, 2014, and whether a rating in excess of 10 percent is warranted thereafter.
The Board notes that GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  The Board finds that GERD is most closely analogous to Diagnostic Code 7346 (hiatal hernia) in terms of symptomatology and resulting disability pictures.

Under Diagnostic Code 7346, a 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation which are of lesser severity than is required for a 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a 10 percent rating is warranted or the Veteran's GERD disability for the rating period prior to November 10, 2014.  The weight of the evidence also demonstrates that a rating in excess of 10 percent is not warranted for the entire initial rating period on appeal.

The Veteran underwent a VA examination in October 2009 where he reported a history of heartburn.  He stated that he took Tums for treatment.  The Veteran denied any history of nausea, vomiting, diarrhea, constipation, indigestion, abdominal mass, abdominal swelling, or regurgitation.  There was no indication of dysphagia, hematemesis, melena, pancreatitis, or abdominal pain.  A diagnosis of
gastroesophageal reflux disease was confirmed; however, the Board finds that the examiner did not address all the pertinent rating criteria (specifically to include whether the Veteran has substernal, arm, or shoulder pain).  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  For these reasons the Board affords little probative value to the October 2009 VA examination report. 

Pursuant to the Board's May 2014 remand directive, the Veteran was afforded another VA examination in November 2014 to assist in determining the current level of severity of his GERD disability.  During the evaluation, the Veteran reported taking over-the-counter acid reducing medication daily.  He reported that symptoms occurred with certain foods and he avoided eating prior to bed.  The Veteran also stated that the onset of is GERD disability was in August 2008 and he was given Prilosec while in service.  The examiner noted that the Veteran experienced "infrequent" episodes of epigastric distress, reflux, substernal pain, and sleep disturbance caused by esophageal reflux.  The frequency of the Veteran's symptoms was noted as occurring four or more times per year, with each episode lasting less that one day.  The examiner also noted that the Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner further opined that the Veteran's esophageal conditions did not impact his ability to work. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's GERD disability warrants a 10 percent rating for the initial rating period prior to November 10, 2014.  As demonstrated by service treatment records, the Veteran's statements, and post-service VA examinations, the Veteran's GERD symptoms are manifested by infrequent episodes of epigastric distress, reflux, substernal pain, and sleep disturbance caused by esophageal reflux.  The evidence demonstrates that these symptoms began in service (in August 2008) and have persisted since that time.  For these reasons, the Board finds that a 10 percent rating is warranted for the Veteran's GERD disability for the initial rating period prior to November 10, 2014.

The Board further finds that a rating in excess of 10 percent is not warranted for the entire initial rating period on appeal for the Veteran's GERD disability.  The evidence of record, to include the November 2014 VA examination report, does not demonstrate that the Veteran has "persistently recurrent" GERD symptoms.  Instead, during the November 2014 VA examination, the examiner noted that the Veteran experienced "infrequent" episodes of GERD symptoms which occurred approximately four times a year, with each episode lasting less that one day.  

Further, the November 2014 VA examiner conducted laboratory testing and found that the Veteran did not have any significant diagnostic findings or results, which indicates to the Board that the Veteran's GERD disability was not productive of considerable impairment of health as contemplated by the higher 30 percent disability rating under Diagnostic Code 7346.  In sum, the Board finds that the Veteran's GERD disability more nearly approximates the 10 percent rating criteria (i.e., he has symptoms of epigastric distress, pyrosis, and substernal pain as noted in the 30 percent rating criteria, but of less severity).  

The Board has also reviewed VA treatment records from March 2010 to July 2014.  These treatment records show complaints and treatment for the GERD disability, but fail to support a higher evaluation.  See April 2011 and January 2012 VA treatment records showing complaints of heartburn treated with antacid medication.

For these reasons, the Board finds that a rating of 10 percent for the GERD disability is warranted for the initial rating period prior to November 10, 2014.  The Board further finds that a higher rating in excess of 10 percent for the Veteran's GERD disability is not warranted for the entre initial rating period on appeal.  

Rating for Left Knee Disability

In the February 2010 rating decision, the Veteran was granted service connection for a left knee disability and was assigned a noncompensable rating.  In a subsequent November 2014 rating decision, the Veteran's left knee disability rating was increased to 10 percent, effective November 10, 2014.  The Board will therefore consider whether a compensable rating is warranted prior to November 10, 2014, and whether a rating in excess of 10 percent is warranted thereafter. 

The Veteran's left knee is rated under the provisions of 38 C.F.R. § 4.71a, under Diagnostic Codes 5003-5260.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Diagnostic Code 5003 provides that degenerative arthritis will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's left knee disability more nearly approximates a 10 percent rating for the initial rating period prior to November 10, 2014.  The weight of the evidence of record does not demonstrate that a rating in excess of 10 percent is warranted for the Veteran' s left knee disability for the entire initial rating period on appeal.  

The evidence includes an October 2009 VA examination where the Veteran complained of left knee pain while running, as well as occasional clicking and popping.  He also reported symptoms of swelling and the inability to obtain full flexion.  The Veteran denied the use of assistive devices for walking.  Upon physical examination, motor strength was 5/5 in the left lower extremity.  There was no joint swelling, effusion, tenderness, or laxity; however, some crepitus was noted in the left knee.  Range of motion testing showed flexion from zero to 120 degrees with full extension.  There was no evidence of pain on motion, and there were no additional limitations following repetitive use.  A diagnosis of left knee anterior cruciate ligament tear status post left knee revision and ACL reconstruction was listed.

In a June 2011 statement, the Veteran essentially stated that this disability had gotten worse, indicating that his left knee pain was now constant.

Pursuant to the Board's May 2014 remand directive, the Veteran was afforded another VA examination in November 2014.  During the evaluation, the Veteran reported sharp pain in the left knee, especially with weather changes.  He also stated that, when he ran, he experienced left knee pain with tightness and popping.  Regarding flare-ups, the Veteran reported that they occurred approximately three times per week after exercise.  During these flare-ups, the Veteran reported that he would lose approximately 30 percent of range of motion in the left knee.  The examiner noted that the Veteran's flare-ups were "moderate."  As for functional impairment, the Veteran stated that he experienced pain with walking up and down stairs, stiffness with prolonged standing and sitting, avoided kneeling due to pain, and had bilateral shin splints with running.  

Upon physical examination, the November 2014 VA examiner noted that range of motion (flexion and extension) of the left knee was normal from zero to 140 degrees without pain.  The Veteran was also able to perform repetitive testing with no additional loss of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Pain, however, was noted to limit functional ability during flare-ups and reduced range of motion of the left knee from zero to 140 degrees to zero to 100 degrees.  Ankylosis was not present in the left knee.  There was no evidence of recurrent subluxation, lateral instability, or recurrent effusion of the left knee during examination.  The Veteran also did not have a meniscus condition of the left knee; however, there was crepitus noted upon range of motion testing.  The examiner also noted that the Veteran had a scar on the left knee, but it was not painful or unstable and did not have a total area equal to or greater than 39 square cm.  X-ray findings revealed a diagnosis of osteoarthritis of the left knee.  The VA examiner also stated that the Veteran's left knee disability did impact his ability to work.  Specifically, the examiner noted that the Veteran's left knee disability caused pain while kneeling, slight weakness with lifting, knee stiffness with sitting and standing for prolonged periods, pain with climbing up and down ladders/stairs while at work, and pain to knee after exercising or running.

Based on the above evidence, the Board finds that a 10 percent rating is warranted for the period prior to November 10, 2014 for the Veteran's left knee disability.  When limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  The knee is considered a major joint for these purposes.  See 38 C.F.R. § 4.45(f).

Here, although the record does not demonstrate a diagnosis of arthritis of the left knee prior to the November 2014 VA examination, there is evidence of limited motion and painful motion.  See October 2009 VA examination report.  The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable (10 percent) evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.  For this reason, the Board finds that a 10 percent rating is warranted for the Veteran's left knee disability for the initial rating period prior to November 10, 2014.

The Board further finds that the criteria for a higher rating in excess of 10 percent are not met for the entire initial rating period under Diagnostic Codes 5260 and 5261.  That is, even with the consideration that painful motion limits motion at the point where the pain begins and during flare-ups, the evidence has demonstrated flexion of the left knee that exceeds 30 degrees, and so does not more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5260.  The evidence also demonstrates extension of the left knee that is possible to five degrees; therefore, it does not more nearly approximate the criteria for a higher or separate rating for extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  In this case, range of motion of the Veteran's left knee was noted to be, at worst, limited to 100 degrees in flexion and to 0 degrees in extension during flare-ups.  See November 2014 VA examination report.

Further, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id; see 38 C.F.R. § 4.40.  In any view of the matter, the results here exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to 30 degrees, as required for a higher disability rating of 20 percent under Diagnostic Code 5260.

The Board acknowledges that the Veteran has left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  That notwithstanding, a higher compensation in excess of 10 percent is not warranted under these provisions because the persuasive and credible evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent for any period on appeal.

The Board has also considered entitlement to a higher rating or a separate rating on the basis of lateral instability or recurrent subluxation.  Under Diagnostic Code 5257, a 30 percent rating is available where such impairment is severe; a 20 percent rating is available where such impairment is moderate; and a 10 percent rating is available where such impairment is slight.

Here, the October 2009 and November 2014 VA examiners noted no laxity or instability of the left knee after conducting a physical examination.  For these reasons, the Board finds that a higher or separate rating under Diagnostic Code 5257 is not warranted for the entire initial rating period on appeal.

Although the record contains evidence of left knee osteoarthritis, the maximum disability rating for the right knee, a major joint, for painful arthritis productive of noncompensable limitation of motion of the knee, under Diagnostic Code 5003, is 10 percent.  The provisions of Diagnostic Code 5003 specifically provide that higher ratings are to be based on limitation of motion caused by arthritis (including separate compensable ratings for both limitation of flexion and limitation of extension), to be rated under the specific Diagnostic Codes for limitation of motion of the knee.  38 C.F.R. § 4.71a.  As the Veteran is already in receipt of a 10 percent rating for the entire initial rating period (prior to November 10, 2014 granted herein), a higher or separate rating under Diagnostic Code 5003 is not possible. 

The Board has also considered whether any other diagnostic codes would be appropriate.  Upon review of the evidence of record, the Board finds that there is no evidence of left knee ankylosis and a rating under Diagnostic Code 5256 is therefore not appropriate.  As there is no history of cartilage injury, dislocation, or removal, a rating under Diagnostic Codes 5258 and 5259 is also not warranted.  Further, there is no evidence of nonunion or malunion of the tibia and fibula; as such, a rating under Diagnostic Code 5262 is not warranted.  The record also does not demonstrate evidence or diagnosis of genu recurvatum; therefore, a rating under Diagnostic Code 5263 is not warranted. 

For these reasons, the Board finds that a 10 percent rating, but no higher, for the Veteran's left knee disability is warranted for the period prior to November 14, 2010.  To the extent any higher level of compensation is sought for the entire initial rating period on appeal, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.




Ratings for Lumbar and Cervical Spine Disabilities

The February 2010 rating decision granted service connection for cervical strain and thoracolumbar strain.  Ten percent ratings for each disability were assigned under Diagnostic Code 5237 (lumbosacral or cervical strain), effective July 31, 2009.  In a November 2014 supplemental statement of the case, the RO continued the 10 percent ratings for the Veteran's cervical and lumbar spine disabilities.  However, the November 2014 rating decision granted separate 10 percent ratings for neurological abnormality of the sciatic nerve (right and left lower extremity), effective November 10, 2014.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, unfavorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.
Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the weight of the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The Board further finds that the evidence of record weighs against a finding that the Veteran's cervical spine disability more nearly approximate a rating in excess of 10 percent.

The evidence includes an October 2009 medical examination where the Veteran reported constant pain and tenseness in the thoracolumbar spine.  Upon physical examination, the Veteran's gait was normal and he had no guarding of movement, spasm, or tenderness.  There was also no evidence of spinal ankylosis.  Motor sensory and reflex examinations were normal.  Range of motion testing showed flexion to 80 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 40 degrees.  There was objective evidence of painful motion; however, there were no additional limitations following repetitive use.  X-rays showed a normal thoracic and lumbar spine.  A diagnosis of thoracolumbar strain was noted.

At the October 2009 examination, the Veteran also reported cervical spine pain, as well as numbness on the right side that tingled when touched.  Upon physical examination, there was no evidence of spinal cervical ankylosis.  Motor sensory and reflex examinations were normal.  Range of motion testing of the cervical spine showed flexion to 50 degrees, extension to 40 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 80 degrees.  There were no additional limitations following repetitive use and no objective evidence of painful motion was noted.  X-rays were normal.  A diagnosis of cervical strain was noted.

The evidence of record also includes post-service VA treatment records.  In an August 2010 VA treatment note, the Veteran complained of neck and back pain.  Upon physical examination, range of motion of the cervical spine in flexion was within normal limits, extension was to 24 degrees, bilateral lateral flexion was within normal limits, and bilateral rotation was within normal limits.  Range of motion of the thoracic spine in flexion was within normal limits.  Range of motion of the lumbar spine in flexion was to 40 degrees, extension was to 20 degrees, left lateral flexion to 20 degrees, and right lateral flexion was to 20 degrees.  The Veteran had complaint of pain at T8 when coming back into extension from a flexed position and during lumbar extension.

In an April 2011 treatment record, the Veteran stated that his pain was intermittent, sharp, and centered in the middle of his lower back.  Upon physical examination, there was pain on palpation of the lumbar spine at L4-S1 and SI joints.  Forward flexion of the lumbar spine was to 45 degrees with normal spinal rhythm.  The Veteran was able to extend to 5 degrees without pain.  Paraspinal muscle spasms were present.

In a June 2011 statement, the Veteran stated that his cervical and lumbar spine disabilities had gotten worse, indicating that he was receiving regular neck and back treatment from a chiropractor and using a TENS unit to help manage his pain.

Pursuant to the Board's May 2014 remand directive, the Veteran was afforded another spine examination in November 2014.  During the evaluation, the Veteran reported pain in his low back and neck.  He stated that he went to a chiropractor for approximately three to four weeks with some relief in pain, and received a TENS unit from the VA.  The Veteran reported that the pain was much worse on waking in the morning.  Activities that worsened the pain were noted as exercise, washing dishes, and lifting.  The Veteran also stated that his pain radiated from the upper spine downward, and he experienced muscle spasms.  In regard to flare-ups, the Veteran stated that they occurred approximately once a month and were manifested by low back pain that fluctuated in intensity during the day and significantly reduced range of motion.  

Upon physical examination of the lumbar spine, the November 2014 VA examiner noted that range of motion in flexion was to 90 degrees with objective evidence of pain at 70 degrees, extension was to 30 degrees with objective evidence of pain at 10 degrees, right lateral flexion was to 30 degrees with objective evidence of pain at 25 degrees, left lateral flexion was to 30 degrees with no objective evidence of pain, right lateral rotation was to 30 degrees with no objective evidence of pain, and left lateral rotation was to 30 degrees with no objective evidence of pain.  Upon repetitive testing, there was no additional loss of motion.  It was noted that the Veteran had pain on movement that interfered with sitting, standing and weight bearing.  The Veteran was also noted to have muscle spasms of the thoracolumbar spine, but the examiner noted that they did not result in an abnormal gait or abnormal spinal contour.  Muscle strength was normal.  The examiner stated that the Veteran did have mild radiculopathy of the right and left lower extremities involving the sciatic nerve root.  The examiner also diagnosed the Veteran with IVDS; however, it was noted that the Veteran had not had any incapacitating episodes over the past 12 months.  

In regard to the cervical spine, the November 2014 VA examiner noted that range of motion was limited in forward flexion to 45 degrees with no objective evidence of pain, extension was to 45 degrees with objective evidence of pain at 10 degrees, right lateral flexion was to 45 degrees with objective evidence of pain at 35 degrees, left lateral flexion was to 45 degrees with objective evidence of pain at 35 degrees, right lateral rotation was to 80 degrees with no objective evidence of pain, and left lateral rotation was to 80 degrees with no objective evidence of pain.  Upon repetitive use, range of motion testing did not reveal any additional loss of motion.  Muscle spasms or guarding of movement of the cervical spine was not noted during examination.  Radiculopathy of the upper extremities was also not noted and ankylosis of the cervical spine was not present.  The Veteran was not found to have a diagnosis of IVDS of the cervical spine.

In regard to the impact of the Veteran's lumbar and cervical spine disabilities on his ability to work, the examiner noted that the Veteran was still able to run, although this was noted to worsen his back and neck pain.  The Veteran also had difficulty with standing in a stationary position while doing task such as washing dishes.  He experienced pain with sitting for prolonged periods, and used caution when bending at the waist.

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating of 20 percent is warranted for the Veteran's lumbar spine disability for the entire initial rating period on appeal.  

As noted above, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In this case, the October 2009 and November 2014 VA examination reports showed flexion of the lumbar spine to greater than 60 degrees (October 2009 examination showed flexion to 80 degrees and the November 2014 examination report showed flexion to 70 degrees); however, VA treatment records showed that forward flexion of the Veteran's lumbar spine was limited to 40 degrees and 45 degrees.  See August 2010 and April 2011 VA treatment records.  Further, the Veteran was found to have paraspinal lumbar spasms.  See April 2011 VA treatment record.  As such, the Board finds that the evidence of record is in equipoise as to whether the Veteran's lumbar spine disability warrants a higher rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is more nearly approximated for the Veteran's lumbar spine disability as forward flexion of the thoracolumbar spine was limited to, at worst, 40 degrees (i.e., greater than 30 degrees but not greater than 60 degrees).  38 C.F.R. § 4.71a.

The Board further finds that a rating in excess of 20 percent for the lumbar spine disability is not warranted.  As noted above, the next higher 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran's lumbar spine has been limited to, at worst, 40 degrees with no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  For these reasons, the Board finds that a rating in excess of 20 percent for the lumbar spine disability is not warranted for the entire initial rating period on appeal.

Regarding the cervical spine disability, the Board finds that a rating in excess of 10 percent is not warranted for the entire initial rating period on appeal.  As noted above, a 20 percent disability rating is proper when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
In this case, forward flexion of the cervical spine was within normal limits in the August 2010 VA treatment record.  The medical evidence of record demonstrates forward flexion of the cervical spine, at worst, to 45 degrees with pain at 45 degrees.  See November 2014 VA examination report.  The combined range of motion of the cervical spine was, at worst, to 285 degrees.  Id.  Further, the November 2014 VA examiner noted that the Veteran did not have muscle spasms of the cervical spine.  For these reasons, the Board finds that a rating in excess of 10 percent for the cervical spine disability is not warranted for the entire initial rating period on appeal.

Next, the Board notes that thoracolumbar spine IVDS was diagnosed at the November 2014 VA examination.  The Veteran was not diagnosed with cervical spine IVDS.  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of the regulation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the November 2014 VA examiner noted that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  The evidence also does not show that the Veteran has ever been ordered to bed rest due to disc disease of the lumbar or cervical spine.  Therefore, higher ratings are not being warranted for IVDS for the Veteran's lumbar or cervical spine disabilities.

The Board has also considered the Veteran's reported impairment of function, such as back and neck pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical and lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the cervical or lumbar spine disabilities more nearly approximates the criteria for higher ratings.  Upon repetitive testing, range of motion did not reveal any additional loss of range of motion of the cervical or lumbar spine.  See November 2014 VA examination report. 

Such factors that may additionally limit motion and function were considered and assessed by the November 2014 VA examiner (VA examiner noted less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing).  The Veteran described flare-ups that occurred approximately once a month and were manifested by low back and neck pain that fluctuated in intensity during the day and significantly reduced range of motion.  Range of motion testing of the cervical spine revealed, at worst, 45 degrees of flexion at the time of the November 2014 examination.  Range of motion testing of the lumbar spine revealed, at worst, 40 degrees of flexion.  See August 2010 VA treatment record.  The Board finds that pain and reduced range of motion is fully contemplated in the current 10 percent rating (cervical spine) and 20 percent rating (lumbar spine) assigned.  The Veteran also did not have reduced range of motion of the cervical or lumbar spine after repetitive use.  As such, a rating in excess of 10 percent for the Veteran's cervical spine disability and a rating in excess of 20 percent for the Veteran's lumbar spine disability based on pain and functional loss is not warranted.

Moreover, the Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  As noted above, the Veteran has been granted separate 10 percent ratings for neurological disorders of the sciatic nerve (right and left lower extremity), effective November 10, 2014.  The Veteran has not disagreed with the ratings assigned for these ratings; accordingly, they are not before the Board for consideration.  

As for neurological abnormalities associated with the cervical spine disability, the November 2014 VA examiner specifically noted that the Veteran did not have radiculopathy of the cervical spine.  The remaining evidence of record does not demonstrate any other neurological disorder associated with the Veteran's cervical spine disability.  As such, separate ratings neurological abnormalities associated with the cervical spine are not warranted.  

For these reasons, the Board finds that a 20 percent rating, but no higher, for the Veteran's lumbar spine disability is warranted for the entire initial rating period on appeal.  The Board further finds that the weight of the evidence is against a finding for a rating in excess of 10 percent for the Veteran's cervical spine disability for the entire rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, specifically, epigastric distress, pyrosis, and substernal pain.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran's left knee disability has been manifested by flexion exceeding 30 degrees and extension to five degrees with no lateral instability.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the knee.

As for the Veteran's spine disabilities, the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's cervical and lumbar spine disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, tenderness, and limitation of motion of his cervical and lumbar spine resulting from strains.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  The Veteran has also been granted separate ratings for his neurological disorders associated with the lumbar spine disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected GERD, knee, and spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the November 2014 VA examination report indicated that the Veteran's service-connected disabilities did not negatively affect the Veteran's ability to work, and the record does not reflect that the Veteran is unemployed.  See August 2014 report of contact.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

For the initial rating period prior to November 10, 2014, a 10 percent rating, but no higher, for the GERD disability is granted.

For the initial rating period beginning November 10, 2014, a rating in excess of 10 percent for the GERD disability is denied.

For the initial rating period prior to November 10, 2014, a 10 percent rating, but no higher, for the left knee disability is granted.

For the initial rating period beginning November 10, 2014, a rating in excess of 10 percent for the left knee disability is denied.

For the entire initial rating period on appeal, a 20 percent rating, but no higher, for the lumbar spine strain disability is granted.

For the entire initial rating period on appeal, a rating in excess of 10 percent for the cervical spine strain disability is denied.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


